Citation Nr: 1700870	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  10-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California 


THE ISSUES

1. Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 for convalescence due to service-connected disability beyond August 31, 2007.

2. Entitlement to a rating in excess of 30 percent for status post right total knee replacement. 

3. Entitlement to a rating in excess of 10 percent for left knee meniscus repair with osteoarthritis in the lateral and patellofemoral compartments. 

4. Entitlement to a rating in excess of 10 percent for right ankle avulsion fracture residuals. 

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

This appeal was remanded in September 2014 and June 2016 in order to schedule the Veteran for a hearing with a Veterans Law Judge (VLJ). While a hearing was scheduled to take place in September 2016, the Veteran failed to report for this hearing. He has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled. His hearing request, therefore, is deemed withdrawn. See 38 C.F.R. §§ 20.702(d); 20.704(d) (2016).

The issues of entitlement to increased disability ratings and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ankle fracture residuals necessitated convalescence to November 31, 2007.
CONCLUSION OF LAW

The criteria for entitlement to an extension to November 31, 2007, for a temporary total evaluation based on convalescence have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R § 4.30 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Regarding VA's duty to notify, an April 2008 pre-adjudication letter notified the Veteran of the information and evidence needed to substantiate his claim and of his and VA's respective duties for obtaining evidence. Accordingly, VA satisfied its duty to notify. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. Specifically, the record contains the Veteran's service treatment records, VA and private medical records, VA examination reports, statements from the Veteran, lay statements, and the report from a November 2009 informal hearing that was held at the RO with a Hearing Officer. 

As noted, the Veteran's claim was remanded in September 2014 and June 2016 order to schedule him for a hearing. The Veteran failed to report for his scheduled hearing and his request for a hearing is deemed withdrawn. Accordingly, the Board finds that the prior remand directives have been substantially completed and there has been no argument to the contrary. Stegall v. West, 11 Vet. App. 268 (1998).

As discussed below, the Board is remanding the Veteran's increased rating claims in order to schedule him for a new examination which complies with the United States Court of Appeals for Veterans Claims' (Court) holding in Correia v. McDonald, 28 Vet. App. 158 (2016) and 38 C.F.R. § 4.59. However, the record contains sufficient competent evidence on file to make a decision on the Veteran's claim of entitlement to an extension of the temporary total rating assigned to his right ankle. C.f. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Moreover, the development requested in the remand will have no impact on the claim decided herein. Specifically, the Veteran's increased rating claims are being remanded to test his joints in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. The results of any subsequent examination will have no impact on the temporary total disability claim as this requires the application of a completely different regulation 38 C.F.R. § 4.30. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Moreover, neither the Veteran nor his representative has raised any arguments regarding VA's compliance with the development of his claim. See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011); see also Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); cf. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("Having initially failed to raise the procedural issue, the Veteran should not be able to resurrect it months or even years later when, based on new circumstances, the Veteran decides that raising the issue is now advantageous.").

II. Analysis

An August 2008 rating decision granted a temporary total evaluation due to convalescence for a right ankle fracture from June 5 to September 1, 2007. The Veteran has argued that the temporary 100 percent evaluation should be continued past September 1, 2007. Specifically, in the August 2008 Notice of Disagreement, the Veteran argued that his total disability rating should not have stopped until May 15, 2008.

Pursuant to 38 C.F.R. § 4.30, a total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 months beyond the initial 3 months may be made under § 4.30(a)(1), (2), or (3) and extensions of 1 or more months up to a 6 month period may be made under § 4.30(a)(2) or (3).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court, citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury." The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state." Id. citing Webster's Medical Desk Dictionary 606 (1986). In other words, the purpose of a temporary total evaluation pursuant to 38 C.F.R. § 4.30 is to aid the veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation. The Court has also held that notations in the medical record as to the veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30. See Seals v. Brown, 8 Vet. App. 291, 296-297 (1995); Felden v. West, at 430.

A VA treatment record from May 30, 2007, documents that the Veteran was watering his lawn over the weekend when his right knee gave out and he twisted his right ankle. The Veteran reported to an urgent care and was diagnosed with a grade II-III distal fibular avulsion fracture and his right ankle was placed in a splint. Subsequent VA treatment records document that on June 12, 2007, the Veteran was instructed to stay in a splint for one more week and then begin using a controlled ankle motion walking boot [CAM walker] and crutches gradually for 4 more weeks. On July 26, 2007, he was instructed to continue using the CAM walker for the next two weeks and provided a note for "time off from work x 3 months." When the Veteran returned for follow-up treatment on October 2, 2007, it was noted that he had transitioned to wearing "regular shoes and [was] ambulating without much [sic] problems." The record indicates that a note was "written for 1.5 months off work."

The Veteran has been awarded a temporary total evaluation for his service-connected right ankle from the date of service connection until September 1, 2007. In light of evidence cited above, the Board finds that an extension of two months is warranted for convalescence under the provisions of § 4.30(a)(3). Specifically, when the Veteran's ankle was examined by a VA podiatrist on October 2, 2007, it was determined that he should not return to work for six weeks. 

To the extent the Veteran argues that additional convalescence was required beyond November 31, 2007, as now granted by the Board, the more probative evidence, specifically contemporaneous VA treatment records, indicate that any impairment requiring convalescence was not the result of his service-connected right ankle. 

In support of his claim, the Veteran submitted a November 15, 2007, "Statement of Patient's Treatment" which notes a diagnosis of "osteoarthritis" and that the Veteran's estimated return to work date is January 15, 2008. However, VA treatment records from November 15, 2007, document that the Veteran was receiving treatment for osteoarthritis of the left knee, not his right ankle. Although this record documents that the Veteran complained of right ankle pain, it was noted that "he can't do his regular 8 hour work day because of the [left] knee pain mainly." These records also indicate that the Veteran was "advised to stay off work [u]ntil his [left] knee [is] managed." Because the note was signed the same day the Veteran was receiving VA treatment for left knee pain, the contemporaneous treatment record notes the Veteran could not work "mainly" because of his left knee, and that the Veteran was advised to stay off of work due to his left knee, the Board finds this statement to be of low probative value.

The record also contains a December 21, 2007, note documenting that the Veteran was "seen in Sepulveda VA today. We advice [sic] that he should be off work for the next two months."  The note does not indicate why the Veteran should be excused from work, however a December 21, 2007, VA treatment record from the Sepulveda VA Medical Center documents that the Veteran was requesting a note for excusal for work as a result of his osteoarthritis of the left knee; he was not requesting a note for excusal from work for his right ankle. 

Upon review, the Board finds the November and December 2007 VA treatment records to be evidence against the extension of a temporary total rating beyond December 1, 2007. Specifically, although these records document that although the Veteran was still experiencing right ankle symptomatology, they also document that he was seeking statements from a health care provider stating that that he could not work as a result of his left knee disability, not his right ankle fracture residuals. Moreover, his treating physicians indicated that the Veteran left knee was responsible for his inability to work. It follows that if the Veteran still required convalescence for his right ankle disability he would have mentioned it when seeking a note from his health care provider or his health care providers would have stated as much. See Horn v. Shinseki, 25 Vet. App. 231, 239 (2012) (holding that the absence of evidence cannot be substantive negative evidence without a proper foundation to demonstrate that silence has a tendency to prove or disprove a relevant fact.).  Phrased differently, if the Veteran's right ankle was incompletely healed or resulted in transient incapacitation associated with recuperation, the medical records documenting his inability to work would have discussed his ankle in addition to the knee. Id.; (citing Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011)); see also Federal Rule of Evidence 803(7).

Furthermore, VA treatment records document that the Veteran began physical therapy for his right ankle in January 2008. The initial treatment record reflects that the Veteran had transitioned to regular shoes and was ambulating "without much [sic] problems." A temporary total rating based on convalescence is not appropriate simply on the basis that the underlying disability continues to be symptomatic. The appropriate schedular rating is intended to cover this situation.

Resolving reasonable doubt in the Veteran's favor, the Board finds that any extension of the Veteran's temporary total evaluation under the provisions of 38 C.F.R. § 4.30 to November 31, 2007, is appropriate. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

An extension of a temporary total disability rating for convalescence to November 31, 2007, but not longer, is granted.


REMAND

For the following reasons, the Board finds that the remaining issues on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The record reflects that the Veteran was last afforded a VA examination to determine the severity of the disabilities on appeal in October 2008. In addition to their age, the VA examinations are not complaint with the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016). In this decision, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59. Because the October 2008 VA examinations do not comply with Correia, a new examination is warranted. 

Insofar as the Veteran's pending claims for increased ratings may affect the outcome of his claim for TDIU entitlement, a final decision on this issue would, at this point, be premature. See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the remaining issues are REMANDED for the following action:

1. Take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues remaining on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2. Then schedule the Veteran for a VA examination to determine the current nature and severity of his right knee, left knee, and right ankle disabilities.  The claims file should be made available to and reviewed by the examiner.  

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

All findings should be reported in detail.

3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


